Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Donald Robert Haney, Appellant                        Appeal from the 102nd District Court of
                                                      Red River County, Texas (Tr. Ct. No.
No. 06-13-00105-CR        v.                          CR01730).          Memorandum Opinion
                                                      delivered by Chief Justice Morriss, Justice
The State of Texas, Appellee                          Carter and Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Donald Robert Haney, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JANUARY 30, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk